Title: Resolutions in the Maryland House of Delegates, 25 January 1816
From: 
To: 


                    
                        [25 January 1816]
                    
                    Mr. Lloyd, in the house of delegates, on the 25th of January, moved the following resolutions, which were of course negatived, as a majority of that body were federalists. All the republican members voted for them.
                    “Resolved, by the General Assembly of Maryland, That the firmness, energy and wisdom, which characterized the political conduct of James Madison, President of the United States, in the progress of the late war, were equalled only by that foresight which has been evinced in its honorable termination, and by his uniform attachment to the best interests of the people.
                    “Resolved, That his prompt acceptance of a treaty alike honorable and advantageous to his country, incontrovertibly shews the pure and honorable motives by which he has been actuated.
                    “Resolved, That the blood which has been shed, and the treasure which has been expended in our late war, have placed our country on a proud eminence to be seen and to be admired by the world; and it has been pourtrayed in colurs not to be effaced, while memory holds her seat, that our citizens are the bold and able avengers of their country’s wrongs, the proud and honorable defenders of their country’s rights.
                    “Resolved, That the best interests of our country will be preserved and advanced by a continuance in office of those who have so ably discharged the high trust reposed in them.”
                